Citation Nr: 1640316	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-43 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran does not have a verified PTSD stressor related to the Veteran's military service.

2.  The Veteran's current depression and mood disorder are not shown by the medical evidence of record to be related to his military service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015). 

2.  Depression and mood disorder were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in September 2009 and September 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Additionally, the RO specifically requested a copy of the Veteran's Individual Jump Record.  Id.  Although VA did not provide the Veteran with a medical examination with regard to his claim for entitlement to service connection for a psychiatric disorder, none was required in this case because the Veteran's alleged PTSD stressor has not been corroborated; there is no evidence indicating that any of other diagnosed psychiatric disorders began during military service; and no competent and credible evidence that they may be related to his active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the June 2014 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f)(1).  

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

The criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304 (f)(3) (2015).

In various lay statements and during his June 2014 testimony before the Board, the Veteran described one in-service stressor.  He alleges that, while assigned to B Company, 27th Engineer Battalion, 20th Brigade Engineers, in approximately March 1982, his unit was deployed to Fort Irwin, California for a training exercise to support the 82nd Airborne Division.  He contends that he observed an incident, referred to as Operation Gallant Eagle, in which several men were killed while parachuting and approximately 151 men were injured.  He noted watching two men with deployed parachutes but who failed to open their reserve parachutes, and indicated that these two men perished in the jump.  He also indicated that he saw an officer hit his head on a rock during the jump, and noted that he hit so hard that his helmet took the top of his head off.

The Veteran's service personnel records show that he was stationed at Fort Bragg, North Carolina, beginning on November 1, 1981.  The next entry in the Veteran's service personnel records shows that on May 10, 1982, he was transferred to Fort Hood, Texas.  His service personnel records are completely silent as to any indication that he was ever stationed at Fort Irwin, California.  An April 2010 response from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that review of records dating from January 10, 1981 to August 26, 1983 confirmed that, on March 30, 1982, members of the 82nd Airborne Division participated in a low-level parachute jump at Fort Irwin, California.  During this time, it was also confirmed that due to gusty winds and turbulence, six individuals were killed and 140 were injured in the parachute jump.  A February 2015 record from the Joint Services Records Research Center (JSRRC) reflects that the JSRRC was unable to locate unit records for the Veteran's unit during the January 1982 to December 1982 time period and that there was no evidence that elements of the 27th Engineer Battalion were deployed to California in March 1982.  The JSRRC acknowledged that the higher headquarters for the 27th Engineer Battalion is the 82nd Airborne Division, which was deployed to Fort Irwin for Operation Gallant Eagle.  In June 2015, the RO issued a formal finding of unavailability of information sufficient to corroborate the Veteran's presence at Fort Irwin in March 1982 or his participation in Operation Gallant Eagle.  The RO noted that, although the Veteran's Individual Jump Record was requested, it was not contained in the service treatment records or service personnel records provided by the National Personnel Records Center.

The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disability.  An August 1985 Chapter 13 examination reflects that his psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  A January 1986 Chapter 14 examination also reveals that the Veteran's psychiatric evaluation was normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  

VA treatment records from March 2007 through September 2009 reflect diagnoses of and treatment for mood disorder, dysthymia, and PTSD.  A March 2007 VA treatment record notes the Veteran's reports of nightmares and anger blackouts.  He indicated that he had nightmares about people taking advantage of him in the past.  He noted feeling discouraged and hopeless since losing his job the prior January, but he denied suicidal ideation.  The diagnosis was mood disorder not otherwise specified versus adjustment disorder and rule out attention deficit hyperactivity disorder.  An April 2007 record reveals a diagnosis of dysthymia.  He reported a history of ruminating about wrongs done to him in the past and requested help with anger, depression, focus, and concentration.  Another April 2007 record shows a diagnosis of mood disorder with anger management problems.

A January 2009 record reflects diagnoses of mood disorder and PTSD.  August 2009 VA treatment records reflect diagnoses of and treatment for mood disorder.  A September 2009 VA treatment record reflects diagnoses of "PTSD related training tragedy 'Operation Gallant Eagle '82'" and mood disorder with anger management problems.  The Veteran reported a traumatic memory of a training tragedy in which multiple airborne soldiers were killed and over 150 were injured.  He stated that he started thinking again about the tragedy around 5 to 6 months before.  He described intrusive, disturbing memories; nightmares; and avoidance of trauma-related stimuli.  He noted that he began drinking alcohol more heavily after the in-service incident.  An October 2009 family session notation reflects a diagnosis of PTSD.

A February 2010 VA treatment record reflects that the Veteran reported depression beginning in July 2009.  The diagnosis was adjustment disorder with depressed features.  A January 2011 record reveals a diagnosis of major depressive disorder with adjustment disorder with depressed features.

In support of his claim, the Veteran submitted an internet article detailing the stressor that he allegedly witnessed.  The article is dated in April 1982, and provides a summary of Operation Gallant Eagle.  The article notes that Operation Gallant Eagle was a mock invasion by the Rapid Deployment Joint Task Force, and one of the largest peacetime airdrops ever.  The article reports that, in the first seconds, observers on the ground saw a parachute that had not fully opened and watched as the soldier plummeted 800 feet to his death.  In all, five troopers were killed and 151 injured.  

The objective evidence of record does not show, and the Veteran has not alleged, that he engaged in combat with the enemy.  The Veteran's service personnel records give no evidence of participation in combat.  A review of his report of separation, Form DD 214, reveals that he was awarded the Army Service Ribbon, the Parachute Badge, the Expert Badge M-16, the Hand Grenade Sharpshooter medal, the Army Good Conduct Medal, and the Air Assault Badge.  No decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated. 

As the Veteran is not objectively shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie, 12 Vet. App. 1; Cohen, 10 Vet. App. at 128; Doran v. Brown, 6 Vet. App. 283, 286 (1993).  In considering whether there is credible supporting evidence that the claimed in-service stressor occurred, the Board must assess the credibility and weight of all the evidence, including the medical evidence. 

Additionally, the Veteran's reported stressor is not related to his fear of hostile military or terrorist activity; therefore, the Veteran's stressor must be corroborated by the evidence of record.  38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records are negative for any diagnoses of or treatment for any psychiatric disorders.  Additionally, neither the service treatment records nor the service personnel records corroborate the Veteran's reported stressor.  All attempts to corroborate the Veteran's presence at the occurrence of his reported stressor have been unsuccessful.  As noted above, the Veteran's service personnel records place him at Fort Bragg, North Carolina, during the month of March 1982 when Operation Gallant Eagle occurred.  His service treatment records and service personnel records did not reveal an Individual Jump Record to corroborate his contention that he was at Fort Irwin, California in March 1982.  Additionally, the JSRRC was unable to locate the Veteran's unit's records during the year of 1982 and found no evidence that elements of the Veteran's unit were deployed to California in March 1982.  Ultimately, there is no evidence of record sufficient to corroborate the Veteran's reported stressor.  The only evidence in the claims file that the Veteran was present at Fort Irwin, California when Operation Gallant Eagle occurred in March 1982 are the Veteran's own statements.  As additional corroborating evidence is necessary to establish the occurrence of the Veteran's stressor, and there is no such corroborating evidence of record, the Board may not concede the occurrence of the Veteran's reported stressor.

As noted above, in order to establish service connection for PTSD, there must be evidence of a valid medical diagnosis of PTSD under DSM-5, as well as link between current PTSD and a corroborated in-service stressor.  See 38 C.F.R. § 3.304 (f).  In the absence of evidence corroborating the Veteran's reported in-service stressor, entitlement to service connection for PTSD is not warranted. 

The Board finds that the evidence of record also does not support entitlement to service connection for depression or a mood disorder.  Current diagnosis of depression and mood disorder are of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, there is no objective evidence of in-service incurrence of a psychiatric disorder.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  The Veteran's January 1986 Chapter 14 examination shows that his psychiatric status was normal at separation from service.  Moreover, in a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  During his June 2014 hearing before the Board, the Veteran reported that he began experiencing psychiatric symptoms during service such as withdrawing from friends and drinking alcohol heavily.  He also indicated increased nervousness and fear when performing jumps.  The Veteran reported increased alcohol consumption after service discharge.

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current psychiatric disabilities and his military service.  There is no medical evidence of record linking any of the Veteran's currently diagnosed psychiatric disorders to service or to any incident of service.  Further, the first objective medical evidence of a psychiatric disorder was in March 2007, over 20 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

The Board acknowledges the Veteran's lay statements that his psychiatric disorder is related to a distressing experience during service.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  

The probative evidence does not support a finding that it is as likely as not that the Veteran has an acquired psychiatric disability that is causally related to, or aggravated by, his active duty service.  Accordingly, service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and mood disorder, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


